Citation Nr: 1821602	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for depression prior to September 30, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a right knee injury prior to July 12, 2016, and in excess of 30 percent from September 1, 2017 (post total right knee replacement).

3.  Entitlement to an initial compensable rating for a surgical scar of the right knee.

4.  Entitlement to an effective date prior to July 12, 2016, for the award of a noncompensable rating for a surgical scar of the right knee.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. (TDIU)




REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2014 and January 2017 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).

In a January 2016 rating decision, the RO increased the disability rating for depression, from 50 to 70 percent, effective September 30, 2015.  Because this grant does not represent the maximum benefit allowable, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

While on appeal, in a rating decision in January 2017, the RO assigned a 100 percent rating from July 12, 2016 to September 1, 2017 following a total right knee replacement.  At the termination of the 100 percent rating, the RO assigned a 30 percent rating for residuals of a right knee injury from September 1, 2017.

All issues, except that concerning the disability ratings for depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to September 30, 2015, the Veteran's service-connected depression is productive of occupational and social impairment with reduced reliability and productivity.

2.  Since September 30, 2015, the Veteran's service-connected depression is productive of occupational and social impairment, with deficiencies in most areas; however, total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  Prior to September 30, 2015, the criteria for an initial disability rating in excess of 50 percent for depression have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  Since September 30, 2015, the criteria for an initial disability rating in excess of 70 percent for depression have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided VA medical examinations in September 2013 and October 2016.  The examinations are sufficient evidence for deciding the claims on appeal.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

The Veteran's service-connected depression disability is currently evaluated as 50 percent disabling prior to September 30, 2015, and 70 percent disabling thereafter.  

The Veteran's depression has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Under this Diagnostic Code, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is warranted for a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names or close relatives, own occupation, or own name. 

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Prior to a recent revision, VA adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2017).  Though this Manual has since been revised, the VA September 2013 examination noted below was provided while the DSM-IV was still extant. Under that Manual, diagnoses many times will include an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. 

Prior to September 30, 2015

Following a review of the evidence of record, the Board concludes that the Veteran's depression did not result in occupational and social impairment with deficiencies in most areas, or even more severe total occupation and social impairment, prior to September 30, 2015.  Thus, a higher initial rating, in excess of 50 percent, is not warranted.

The September 2013 VA examination report shows that the Veteran experienced depressed mood, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  Although a symptom of suicidal ideations was noted and the Veteran stated that he questioned why he was alive, he denied feeling acutely suicidal.  It was reported that he did not have any intent of plan to hurt himself and that he would not take his own life.  The Veteran reported living alone, with a dog and that he had not met any friends since his move to a new neighborhood.  He stated that he often cried, and was lonely, no longer had interest in sports or old cars due to the fact that he could not physically engage in such activities.  He was not able to sleep during the day, and he spent time watching TV and in his yard.  The VA examiner noted that the Veteran was oriented, there was no evidence of delusions or hallucinations and the Veteran was cooperative and forthcoming.  

The evidence does not show obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting).  Nor are there any other reported or observed manifestations, not included in the rating schedule, which would indicate a rating in excess of 50 percent is warranted.

Accordingly, the Board finds that the preponderance of the competent medical evidence is against the assignment of a 50 percent evaluation for depression disability prior to September 30, 2015.  As the Veteran's symptoms did not meet the rating criteria for a higher 70 percent disability rating, it follows that his symptoms also did not meet the even more severe rating criteria for an increased 100 percent disability rating for this period on appeal.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.

Since September 30, 2015

While the evidence of record demonstrates that the Veteran's depression has resulted in a distinct degree of occupational and social impairment for this period on appeal, the Board does not find that the Veteran's symptoms are generally of similar severity, frequency, and duration as those described in the higher rating criteria for a 100 percent disability rating.  The evidence does not demonstrate that he has symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A September 2015 private mental examination report shows that the Veteran experienced depressed mood, anxiety, suspiciousness, near-continuous panic attacks, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, difficulty adapting to stressful circumstances, suicidal ideation, and intermittent inability to perform activities.  The private examiner noted that the Veteran's attention was normal, concentration was variable, his speech was normal, his knowledge and intellectual abilities appeared average.  It was noted that the Veteran was divorced and had two adult children. 

The October 2016 VA examination shows that the Veteran experienced depressed mood, mild memory loss, impairment of short and long term memory, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining relationships and difficulty adapting to stressful circumstances.  The Veteran reported social isolation, that he became aggravated quickly and was hypersensitive.  He denied social or homicidal ideations.  The VA examiner noted that the Veteran's speech was normal.  Further, the VA examiner noted that the Veteran's depression resulted in occupational and social impairment with reduced reliability and productivity.  

For these reasons, since September 30, 2015, the Board finds that the Veteran's service-connected depression does not rise to the level of impairment as contemplated by a 100 percent rating and more closely approximate the 70 percent rating criteria, which contemplate his manifestations of a psychiatric disorder.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.  As such, these symptoms fully support the recent increase but do not support an even higher evaluation.

In sum, the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent prior to September 30, 2015 and in excess of 70 percent, thereafter, for the Veteran's service-connected depression; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Veteran's related TDIU claim will be addressed in the REMAND section of this decision.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for depression prior to September 30, 2015, and in excess of 70 percent thereafter, is denied.


REMAND

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Regarding the Veteran's claim for an increased rating for his service-connected residuals of a right knee injury, upon remand from the Board in August 2016, a VA examination was conducted in October 2016.  That VA examination included evaluation of the knee joint.  However, closer inspection of the report of examination shows that it does not include all the required testing pursuant to § 4.59 and Correia which was requested on remand.  Although the VA examiner did include the range of motion measurements of the opposite undamaged joint, the examination was conducted using the version of the Disability Benefits Questionnaire that did not include any section for recording ranges of motion on active or passive testing.  Thus, the October 2016 VA examination does not entirely conform to the Court's decision in Correia.  As such, a new VA examination is needed.

As additional development in relation to the Veteran's right knee disability has been requested, the Veteran's claims for an increased rating and earlier effective date for his service-connected surgical scar of the right knee and his TDIU claim must also be remanded, as they are inextricably intertwined.  It is certainly possible that the requested examination and other development may result in findings relevant to the knee scar.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, remand is appropriate on that basis, and action on those claims is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to evaluate the severity of his service-connected residuals of a right knee injury, to include the required testing pursuant to the holding in Correia.

The examiner should provide an assessment of the current nature of the Veteran's right knee disability.  Findings reported should include those related to pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported.  The examiner should also comment on the extent to which this disability affects the Veteran's ability to secure and follow a substantially gainful occupation.

If for any reason the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

2.  Finally, readjudicate the four issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


